
	

116 S1996 IS: Net Operating Loss Clarification Act of 2019
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1996
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2019
			Ms. McSally (for herself, Ms. Sinema, Mrs. Blackburn, Mr. Cornyn, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the application of the net operating loss
			 deduction.
	
	
 1.Short titleThis Act may be cited as the Net Operating Loss Clarification Act of 2019. 2.Technical amendments relating to the net operating loss deduction (a)Clarification of effective date of net operating loss rulesSection 13302(e) of Public Law 115–97 is amended—
 (1)by striking all that follows shall apply to in paragraph (1) and inserting taxable years to which losses arising in taxable years beginning after December 31, 2017, may be carried., and
 (2)by striking ending in paragraph (2) and inserting beginning. (b)Clarification of net operating loss carryback for farming losses and certain insurance companiesSection 172(b)(1)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)General ruleA net operating loss for any taxable year— (i)shall be a net operating loss carryback to the extent provided in subparagraphs (B) and (C)(i), and
 (ii)except as provided in subparagraph (C)(ii), shall be a net operating loss carryover— (I)in the case of a net operating loss arising in a taxable year beginning before January 1, 2018, to each of the 20 taxable years following the taxable year of the loss, and
 (II)in the case of a net operating loss arising in a taxable year beginning after December 31, 2017, to each taxable year following the taxable year of the loss..
 (c)Clarification of determination of taxable incomeSection 172(a)(2) of the Internal Revenue Code of 1986 is amended by striking deduction allowable under this section and inserting deductions allowable under this section and sections 199A and 250. (d)Clarification of order and method of net operating loss calculation (1) In generalSection 172 of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:
					
 (g)Special rule for losses from taxable years beginning before January 1, 2018In the case of a taxable year (hereafter in this subsection referred to as the current year) to which is carried a net operating loss arising in a taxable year beginning before January 1, 2018, the amount determined under subsection (a) for the current taxable year shall be an amount equal to the sum of—
 (1)the aggregate amount of such net operating losses carried to the current taxable year, and (2)the lesser of—
 (A)the aggregate amount of net operating losses arising in taxable years beginning after December 31, 2017, which are carried to the current taxable year, or
 (B)80 percent of the excess (if any) of— (i)taxable income computed without regard to the deductions allowable under this section and sections 199A and 250, over
 (ii)the amount determined under paragraph (1).. (2)Conforming amendmentSection 172(b)(2)(C) of such Code is amended to read as follows:
					
 (C)be reduced by 20 percent of taxable income computed under section (a)(2) for such prior taxable year (or if subsection (g) applies to such prior taxable year, 20 percent of the excess described in subsection (g)(2)(B) for such year)..
 (e)Conforming amendments to rules regarding REMICsSection 860E(a)(3)(B) of the Internal Revenue Code of 1986 is amended by striking all that follows for purposes of and inserting subsection (a)(2), and the second sentence of subsection (b)(2), of section 172.. (f)Accelerated refundsIn the case of a net operating loss carryback which is allowed for a taxable year by reason of the amendments made by subsections (a) through (e), an application under section 6411(a) of the Internal Revenue Code of 1986 with respect to such carryback shall not fail to be treated as timely filed if filed by the later of—
 (1)the date which is 4 months after the date of the enactment of this Act, or (2)the date otherwise applicable under section 6411(a) of such Code.
 (g)Effective dateThe amendments made by subsections (a) through (e) shall take effect as if included in the provision of Public Law 115–97 to which they relate.
